Five parties claim the right to hold the title "Fano" of Faga’alu. The findings of.the Court with regard to' the four statutory criteria . are as follows:
I. Best Hereditary Right
*149The issue of who has the best hereditary right to a title has always been fraught with uncertainties, and the decision of the Court in In re Matai Title "Sotoa", 2 A.S.R.2d 15 (1984) injected even more uncertainty into the inquiry. Prior to that decision, the Court for many years had allowed each candidate to claim his closest relationship to any holder of the title: the child of a titleholder would have a 50% or 1/2 relationship, the grandchild of a titleholder 25% or 1/4, and so on. In the Sotoa case the parties had stipulated that the blood relationship of each candidate should be figured not to the nearest titleholder but to the original titleholder. Rather than simply accept the parties’ stipulation for the purposes of that case, the Court announced a rule purporting to apply to all cases. Since then, however, the Appellate Division has suggested that the Sotoa rule has caused unexpected problems --- particularly the difficulty of reaching agreement on who the original titleholder was--- and that it might be better for the Court to revert to the earlier rule, to adopt some other rule, or to allow for the possibility that different families may have different traditions with regard to who has the best hereditary right. In re Matai Title "Le’iato", AP No. 7-86 (Dec. 22, 1986); In re Matai Title "La’apui", AP No. 6-86 (January 22, 1987). Accordingly, we will rank the candidates both according to the Sotoa rule --- or, more precisely, a variation of the Sotoa rule that has been used by the parties in this case and others in which there was disagreement about who the first titleholder was --- and - according to the prior rule.
Four of the parties trace their blood relationship to Fano Fealofani. Although all parties but Puleleite agree that there were other titleholders before Faleofani, he was the common ancestor to whom these four candidates agreed their "original" blood relationship should be calculated, and whose four children gave their names to the four most widely acknowledged clans of the family. In relation to Fano Faleofani, candidates Aviata and Fa’agaihave a 1/16 relationship and candidates Puleleite a 1/32 relationship.
The genealogy submitted by candidate Fa’atiliga differed markedly from those of the other four. He did not acknowledge that Fealofani ever held the title, suggesting instead that there are only two clans tracing their ancestry to the two children of Fano Leo’o. Some other candidates *150disputed Fa’atiliga’s membership in the family, suggesting instead that the Fa’atiliga family is a separate family which has become closely connected over the years to Fano. It is undisputed that Fa’atiliga is an orator who has an important role in Fano family events and who sometimes serves as spokesman for the Fano family, but family traditions vary with respect to whether such orators must be blood members of the family. Even the tradition within the Fa’atiliga family or clan itself seems uncertain: Fa’atiliga testified that legal documents required to be signed by the sa’o of his family are sometimes signed by Fano and sometimes by Fa’atiliga. Assuming, however, that Fa’atiliga is a member of the Fano family and that his blood relationship should be traced to Leo’o, it is 1/32.
Accordingly, under the Sotoa formula (or the nearest equivalent to it that can be applied in this case) candidates Aviata and Fa’agai prevail.
Under the pre-Sotoa formula Fa’agai clearly prevails. His father was Fano Sailiata, which gives him a 50% relationship to the title. Under this formula candidate Ova (Eddie Lisi) has a 1/8 relationship (to Fano Tuiaimo’o), Aviata and Puleleite each have a 1/16 relationship (to Fano Faleofani and Fano Misipaga respectively). Fa’atiliga has a 1/8 relationship to Fano Ese’ese assuming that there was . a Fano Ese’ese, a proposition to which only one other candidate agrees.
II. Support of the Clans
Support of the clans is also difficult to calculate. Based on the number of signatures on each petition, the testimony at trial about the meetings that took place within the family, and the candidates’ reactions to questions by opposing counsel about their own feelings regarding the other candidates, we find that Fa’agai ranks first, commanding the overwhelming support of the Fa’agai clan and widespread support within other clans; Aviata is second with the clear support of the Tautai clan and substantial support in other clans; Fa’atiliga is third with the support of his own clan (assuming that it is in fact a clan of the Fano family) and some support in other families. Puleleite and Eddie Ova Lisi did not show substantial support.
*151III. Forcef uln’ess. Character, and Knowledge of Samoan Custom
On the third criterion the leading candidates are also Fa’atiliga, Aviata, and Fa’agai. Fa’atiliga is a brave and virtuous man with a long history of dedication and service to the village, the Territory, and the United States, but his knowledge of Samoan custom was not as strong as that of some other candidates. Aviata has also demonstrated his strength and leadership ability through his distinguished service to the government as well as to the family, and he ranks second to Fa’agai in this area. We rank Fa’agai first: his long service as a matai within the family and as its spokesman on many important occasions has made him intimately familiar with Samoan custom, his unblemished record during thirty years of loyal service to -the government speaks for his character, and sixty-five years of devoted service to the family are the strongest possible evidence of his readiness to lead the family.
IV. Value to the Family and the Community
While we believe each of the candidates has shown his value to the community and the family, Aviata and Fa’agai are the clear leaders on this issue. Aviata is a leading attorney and a former Attorney General of American Samoa, and has been active in family and community affairs. The value of Fa’agai to the family and the community is somewhat different than that of Aviata, but it is no less important. Although there is no question that the Fano family would benefit from the leadership of a man of Aviata’s stature, we feel that it will benefit even more from the guidance of Fa’agai, who has demonstrated his productivity and his wisdom without ever leaving the bosom of the family. The difference in the ages of the two men is also important: Aviata is forty-one, while Fa’agai has acquired the knowledge and experience of sixty-five years but remains as alert and vigorous as a forty-one year old.
Conclusion
Fa’agai prevails on the second, third, and fourth issues, and either prevails or is tied with Aviata on the first issue. Accordingly, we hold that Fa’agai has the right to hold the title Fano.